DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.
Applicant’s election without traverse of Group II, claims 10-16, in the reply filed on 6/29/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein prior to the step of inserting a distal segment of the sinus dilation instrument through a naris of the patient, the method further comprising: advancing the first section over the deflated balloon; retracting the first section relative to the balloon to expose the balloon; wherein the step of inflating follows the step of retracting” in lines 1-5. However, the balloon is not deflated until after dilating the target site, as recited in claim 10, line 21, which must happen after the step of inserting a distal segment of the sinus dilation instrument through a naris of the patient. For the purposes of examination, the limitation has been interpreted to read “advancing the first section over the balloon in the deflated state”. Additionally, as currently claimed, the step of retracting the first section relative to the balloon to expose the balloon and wherein the step of inflating follows the step of retracting must also happen prior to the step of inserting a distal segment of the sinus dilation instrument through a naris of the patient to the target site. It is unclear how the step of inflating the balloon to dilate the target site happens prior to inserting a distal segment of the instrument through a naris of the patient at a target site. According to the specification, the instrument is inserted to the target site after the first section is advanced over the deflated balloon as shown in Fig. 3C, then the first section is retracted relative to the balloon to expose the balloon at the target site (Figs. 3D-3F; [0024]). Therefore, for the purposes of examination, the step of advancing the first section over the deflated balloon is considered to occur prior to the step of inserting a distal segment of the sinus dilation instrument through a naris of the patient, while the steps of retracting and inflating are considered to occur after the instrument has been inserted at the target site. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palushi et al. (US 2020/0197670 A1 supported by provisional application no. 62/783,252).
Regarding claim 10, Palushi discloses a method of dilating a region of a patient's nasal sinus system (as the dilation instrument may be used to dilate various different anatomical passageways e.g. frontal sinus ostium, maxillary sinus ostium, sphenoid sinus ostium, etc. [0029]; [0062]), the method comprising: receiving a sinus dilation instrument (dilation instrument 110; Fig. 4) configured for accessing the region of the patient's nasal sinus system (nasal sinus ostium), the sinus dilation instrument including: a handle (handle assembly 500), an inner member (dilation catheter 702) defining a proximal portion (proximal portion of 702) opposite a distal portion (distal portion of 702), wherein the proximal portion is coupled to the handle (as 702 is connected to slider 700; [0063]), and further wherein the distal portion terminates at a distal end (adjacent dilator 722) opposite the handle (Fig. 5E), a balloon (dilator 722) fixedly coupled to an exterior of the inner member along the distal portion (Figs. 5E, 5F), an outer member (outer shaft 830 and deflectable region 832) slidably disposed over the inner member (Figs. 5A-5D), the outer member including a first section (deflectable region 832) and a second section (section of 830 proximal to deflectable region 832), the second section being more rigid than the first section (as the proximal section does not deflect), wherein the first section terminates at a terminal end (distal terminal end) opposite the second section (Fig. 5D), wherein the outer member is transitionable relative to the inner member between an advanced position (Fig. 5C) and a retracted position (Fig. 5F), the advanced position12M192.143.102/C00018288US02 including the balloon disposed within the first section (after the dilator 722 is in the non-expanded configuration shown in Fig. 5E, the deflection actuation assembly 800 is moved distally to the position of Fig. 5E such that the dilator 722 is located in the first section 832; [0065]) and the retracted position (Fig. 5F) including the balloon (722) located distal the terminal end (Fig. 5F); with the balloon in a deflated state, inserting a distal segment of the sinus dilation instrument through a naris of the patient to locate the balloon at a target site ([0059]-[0060]); inflating the balloon (722) to dilate the target site ([0063]); deflating the balloon after dilating the target site ([0064]); advancing the first section over the deflated balloon (after dilator 722 has returned to the non-expanded configuration shown in Fig. 5E, the deflection actuation assembly 800 is moved distally to the position of Fig. 5E such that the dilator 722 is located in the first section 832; [0065]; and removing the sinus dilation instrument from the patient (after the procedure(s) is/are complete, the dilation instrument 100 may be removed from the patient; [0064]).
Regarding claim 11, Palushi discloses wherein prior to the step of inserting a distal segment of the sinus dilation instrument through a naris of the patient, the method further comprising: advancing the first section over the deflated balloon (wherein any one or more of the steps depicted in Figs. 5B-5D may be carried out before the guide rail region 842 is disposed in the patient; [0062]; therefore, the step of advancing the first section 832 over the deflated balloon shown in Fig. 5B may be carried out prior to inserting a distal segment of the sinus dilation instrument through a naris of the patient); retracting the first section relative to the balloon to expose the balloon (Figs. 5C-5E); wherein the step of inflating follows the step of retracting (Fig. 5F).
Regarding claim 12, Palushi discloses wherein the handle (500) includes an actuator (knobs 810, 820) slidably connected to a base (housing of handle 500; Figs. 4-5B), and wherein the inner member (702) is fixedly coupled to the base (as 702 is fixed to 700 in the housing of handle 500 and is not removable from the handle), and wherein the second section (proximal portion of 830) is fixedly coupled to the actuator (810, 820; Fig. 4), and even further wherein the step of advancing includes sliding the actuator relative to the base (Figs. 5A-5C).
Regarding claim 13, Palushi discloses wherein the step of advancing includes the second section transferring a sliding force from the actuator (810, 820) to the first section (as the shaft 830 is slid by distal movement of the knobs 810, 820).
Regarding claim 14, Palushi discloses wherein an interior of the balloon is fluidly connected to an inflation pathway extending to the handle (as fluid is communicated to the dilator 722 via proximal end 730 which extends through the handle 500; [0063]; Fig. 4).
Regarding claim 15, Palushi discloses wherein the step of inflating includes directing an inflation medium through the inflation pathway to the balloon ([0063]).
Regarding claim 16, Palushi discloses wherein the target site is a nasal sinus ostium ([0029]; [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771